                  Case 1:18-cr-01579-MV Document 42 Filed 12/28/20 Page 1 of 2
PROB 12C - (Rev. D/NM-8/2014)                                                                             4820943

                                   UNITED STATES DISTRICT COURT
                                              FOR THE
                                      DISTRICT OF NEW MEXICO

                                Petition for Revocation of Supervised Release
Name of Offender:                 Sheldon Howe
Docket Number:                    1084 1:18CR01579 -001MV
Assigned Judge:                   Honorable Martha Vazquez, United States District Judge
Date of Original Sentence:        09/04/2019
Original Offense:                 18 U.S.C. 1153: Arson of a Dwelling, Crime in Indian Country
Original Sentence:                BOP: 30 months; TSR: 5 years
Date Supervision                  05/27/2020
Commenced:
Date Supervision Expires:          05/26/2025
Other Court Action:                None

                                        PETITIONING THE COURT

No warrant requested. Emergency warrant issued.

U.S. Probation Officer of the Court, Rachel Loya-Hobbs, alleges the offender has violated the following
condition(s) of supervised release.

Violation      Nature of Noncompliance
Type

MC             You must refrain from any unlawful use of a controlled substance. You must submit to one drug
               test within 15 days of release from imprisonment and at least two periodic drug tests thereafter,
               as determined by the court.

               On December 12, 2020, the defendant submitted a urine test that tested positive for
               amphetamine. The defendant admitted to consuming methamphetamine prior to his urine test.

SPC            You must reside in a residential reentry center for a term of (up to) 6 months. You must follow
               the rules and regulations of the center.

               On December 24, 2020, the defendant was observed leaving the Residential Reentry Center
               (RRC) in Albuquerque, New Mexico, without permission from the RRC staff. The defendant
               failed to return to the RRC, was subsequently declared an absconder, and terminated from the
               program.


This marks the defendant’s first positive drug test for illegal controlled substances since 05/27/2020.

The maximum statutory penalty: 5 years imprisonment; 5 years supervised release.
The revocation range of imprisonment: 4 to 10 months.
                  Case 1:18-cr-01579-MV Document 42 Filed 12/28/20 Page 2 of 2

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 12/28/2020.


Submitted:                                                   Approved:                 ‫ ܈‬Phone Approval




Rachel Loya-Hobbs                                            Jack E. Burkhead
U.S. Probation Officer                                       (505) 224-1434
Cell #: (505) 366-3583                                       Assistant U.S. Attorney



                                                             Date: 12/28/2020




                                                         2
